Citation Nr: 1139708	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hyperhidrosis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to September 2007.

This matter came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for hyperhidrosis, assigning a noncompensable rating.  This matter was remanded in March 2010.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Hyperhidrosis has not rendered the Veteran unable to handle paper or tools because of moisture and has not been unresponsive to therapy.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hyperhidrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7832 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2007, the Veteran was issued VCAA notice with regard to his underlying service connection claim.  Such notice predated the October 2007 rating decision which granted service connection for hyperhidrosis, assigning a noncompensable disability rating.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his underlying claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Since the hyperhidrosis appellate issues in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, the VCAA letter also advised the Veteran of the evidence necessary to support an increased rating and effective date in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the March 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated in June 2007, July 2008, January 2009 and November 2010.  Collectively, such examination reports obtained are thorough and contain sufficient information to decide the increased rating issue on appeal, and the Board has determined that the evidence does not warrant further examination to assess the severity of his disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased initial rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars (Diagnostic Codes 7800 - 7805) are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in January 2005.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The Veteran seeks a compensable rating for his hyperhidrosis.  Hyperhidrosis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7832.  A noncompensable rating is warranted if the Veteran is able to handle paper or tools after therapy, and a 30 percent maximum rating is warranted if the Veteran is unable to handle paper or tools because of moisture, and unresponsive to therapy.  

A June 2007 examination reflects that the Veteran was taking aluminum chloride for his disability, but reported it was not helping.  A July 2008 VA examiner noted that the Veteran was not on any medication and that his symptoms were local wetness.  Increased perspiration in the face was reported which causes wetness, blurred vision, and makes him unable to handle the tools at work.  The examiner emphasized that the wetness is not in his hands but in his scalp and face.  

A January 2009 VA examination report noted watery blisters on the palms of both hands with mild itching.  The examiner noted the use of over-the-counter topical treatments, creams, and lotions for his hands.  The examiner indicated that he was able to handle paper or tools because of moisture and did not indicate that the Veteran was unresponsive to therapy.

A November 2010 VA examination report reflects the Veteran's complaints of sweating on top of the head.  He wears a cap everyday to work, and shaves his head completely.  He does not use any products on his head for sweating.  The condition is not as bad as it was in service.  On physical examination, his head and scalp were warm, dry and intact.  There was no evidence of sweating after removal of his cap.  There was no scarring or disfigurement.  There was no acne or scarring alopecia.  The examiner diagnosed hyperhidrosis, scalp, subjective data, remote history.  The examiner noted that the Veteran denied any excessive sweating of the bilateral palms of his hands and denied any problems handling papers or tools.

The Veteran asserts that an initial compensable evaluation is warranted for his service-connected hyperhidrosis that is evaluated under Diagnostic Code 7832.  Upon review of the evidence of record, the Board concludes that a compensable rating for hyperhidrosis is not warranted for any time since the Veteran filed his initial claim. 

As detailed, the evidence does not show that the Veteran's hyperhidrosis has hindered his ability to manipulate paper or tools due to moisture of his hands, nor does it demonstrate that the Veteran's disorder was unresponsive to therapy.  In fact, the June 2007 pre-service discharge examination reflects that the Veteran was taking aluminum chloride; however, the July 2008 VA examination report and subsequent VA examination reports do not reflect the use of any prescribed medication for his hyperhidrosis.  Since service, there is no indication that medication has been prescribed for his hyperhidrosis.  Notwithstanding this, the Veteran's subjective complaints mainly stem from excessive sweating he asserts he experiences on his scalp and face, and he has specifically denied any excessive sweating of his hands.  While he reported to the July 2008 VA examiner that the perspiration on his face affected his ability to handle the tools at work, subsequent VA examination reports do not reflect any problems handling papers or tools.  At the most recent VA examination, the Veteran reported that he wears a cap on his head and the sweating is not as bad as it was in service.  Moreover, objective examination showed a dry scalp.  The Board acknowledges the Veteran's subjective assertions pertaining to his hyperhidrosis, to include his report that his hyperhidrosis affecting the scalp and face causes embarrassment, but there has been no functional disability found associated with his hyperhidrosis.  

The Board has given consideration to alternative diagnostic criteria pertaining to the skin.  See 38 C.F.R. § 4.118.  However, application of an alternative diagnostic code is inappropriate.  For instance, there is no basis for a disability rating under Diagnostic Code 7828, acne, Diagnostic Code 7829, chloracne, Diagnostic Code 7830, scarring alopecia, and Diagnostic Code 7831, alopecia areata, as such conditions have not been diagnosed.  

As such, the Board concludes that the preponderance of the evidence of record is against an initial compensable rating for the Veteran's service-connected hyperhidrosis disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's hyperhidrosis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provides for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As detailed below, the Veteran's claim for a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009), has been remanded for development and adjudication.  

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected hyperhidrosis, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Entitlement to a compensable rating for hyperhidrosis is denied.


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a statement received from the Veteran in December 2010, he stated that he is no longer able to work his skill or trade as a heavy equipment mechanic due to his hyperhidrosis.  Thus, entitlement to a TDIU based on his service-connected disabilities has effectively been raised.  Consideration should be given to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the Veteran should be afforded a VA examination to address whether his service-connected disabilities have markedly interfered with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Additionally, while on remand, the Veteran should be afforded notice consistent with the VCAA with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be scheduled for a VA examination(s) to determine whether his service-connected disabilities (sleep apnea; migraine headaches; lumbar spine strain; diabetes mellitus, type II, with mild diabetic nephropathy; degenerative joint disease, left knee; degenerative joint disease, right knee; hallux valgus, right foot; tinnitus; epicondylitis, left elbow; status post fracture, right little finger; status post fracture, left ankle; bilateral hearing loss; hypertension; gastroesophageal reflux disease; bilateral onychomycosis; tinea pedis, right hand; hyperhidrosis; and, status post fracture, left foot) render him unable to secure and follow a substantially gainful occupation.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  The examiner should provide supporting rationale for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be adjudicated.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


